J. S34038/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  :     IN THE SUPERIOR COURT OF
                                              :           PENNSYLVANIA
                     v.                       :
                                              :
CHRISTOPHER JOSEPH HORTON,                    :          No. 2094 MDA 2019
                                              :
                           Appellant          :


    Appeal from the Judgment of Sentence Entered November 26, 2019,
               in the Court of Common Pleas of Snyder County
              Criminal Division at No. CP-55-CR-0000365-2018


BEFORE: PANELLA, P.J., BENDER, P.J.E. AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                     FILED OCTOBER 02, 2020

      Christopher Joseph Horton appeals from the November 26, 2019

judgment of sentence, entered in the Court of Common Pleas of Snyder

County, after a jury convicted him of firearms not to be carried without a

license,   terroristic    threats,   simple   assault   by   physical   menace,   and

harassment.1 Appellant was sentenced to an aggregate term of 18 months’

to 10 years’ imprisonment. After careful review, we affirm.

      The facts, as summarized by the trial court, are as follows:

             On July 15, 2018, five (5) individuals were traveling
             in a pickup truck [s]outh on US Route 15 in Snyder
             County. The victims were in the passing lane. Several
             of the victims testified that [appellant] pulled up
             beside them in the right lane and pointed a handgun


1 18 Pa.C.S.A. §§ 6106(a)(1), 2706(a)(1), 2701(a)(3), and 2709(a)(4),
respectively.
J. S34038/20


          at them. The victims related that the handgun had a
          red laser and the laser was on and pointed at them.

          The victims testified that they pulled off the highway
          and [appellant]’s vehicle continued on. The victims
          were able to obtain [appellant]’s license plate
          although they were unable to ascertain the state.

          The victims then notified the Pennsylvania State
          Police. A Pennsylvania State Police [t]rooper obtained
          the statements of the 5 occupants of the victim’s [sic]
          vehicle. The [t]rooper was able to determine that the
          license plate was a North Carolina license plate and
          made contact with the County Sheriff’s Office in the
          county where the vehicle was registered. The North
          Carolina Harnett County Sheriff’s Office informed the
          Pennsylvania State [t]rooper that the vehicle was
          registered to individuals in his county in North
          Carolina but that the registered owners had given the
          vehicle to another individual who they had not seen
          for some time.

          The Pennsylvania State [t]rooper testified that he was
          able to identify [appellant] as the operator and
          contacted [appellant] by telephone on two (2)
          occasions.    During the first occasion [appellant]
          acknowledged that he was operating the vehicle
          involved in this incident. [Appellant] indicated there
          was a verbal argument and that the parties had
          mutually displayed middle fingers at each other but
          [appellant] denied pointing a firearm. [Appellant]
          also denied that he had anything in his hands such as
          a cell phone.

          During a 2nd interview [appellant] acknowledged that
          he owned a 9[-]millimeter pistol and a [.]45 caliber
          pistol. He further reported that both weapons had red
          lasers, however [appellant] indicated the lasers did
          not work.

          The [t]rooper also testified that [appellant] did not
          possess a license to carry a handgun in Pennsylvania.




                                   -2-
J. S34038/20

Trial court Rule 1925(a) opinion, 3/24/20 at 1-2 (spelling of “handgun”

corrected throughout).

     Appellant proceeded to trial by jury on October 1, 2019.            At the

conclusion of the Commonwealth’s case, appellant moved for a judgment of

acquittal, which was denied by the trial court. (Notes of testimony, 10/1/19

at 108-109.) The jury found appellant guilty of the above-listed offenses.

After the verdict, appellant moved for “[d]ismissal [n]otwithstanding the

[v]erdict”. (Id. at 166.) The motion was denied by the trial court. (Id.)

     On October 4, 2019, the trial court entered the following order:

            having denied [appellant]’s oral motion for
            judgement of acquittal made immediately after the
            verdict and the [trial c]ourt having failed to hear
            argument or to view the record . . . the [trial c]ourt
            would be willing to entertain a motion for
            reconsideration of that decision or to hear an oral
            motion for judgment of acquittal made prior to
            sentencing pursuant to Criminal Rule 704(b).

Order of court, 10/4/19.     Appellant filed a motion for reconsideration on

October 31, 2019. On November 26, 2019, the trial court denied appellant’s

motion for reconsideration and sentenced him to an aggregate term of

18 months’ to 10 years’ imprisonment. Thereafter, appellant filed a timely

notice of appeal.   On December 27, 2019, appellant was ordered to file a

concise   statement   of   errors   complained   of   on   appeal   pursuant   to




                                      -3-
J. S34038/20

Pa.R.A.P. 1925(b).      Appellant timely complied.      The trial court filed its

Rule 1925(a) opinion2 on March 24, 2020.

        Appellant raises the following issues on appeal:

              1.    Was [the] evidence presented at trial was [sic]
                    legally insufficient to support the jury’s guilty
                    verdict with [] regards to the charges of
                    harassment, simple assault, terroristic threats,
                    and firearms not to be carried without a license
                    as the Commonwealth failed to present
                    sufficient evidence to establish beyond a
                    reasonable doubt [appellant]’s identity as the
                    actor who the witnesses testified committed the
                    acts in question?


              2.    Did the trial court err in denying [appellant]’s
                    motion for judgment of acquittal and his motion
                    to reconsider denial of judgement of acquittal
                    where the Commonwealth’s evidence failed to
                    conform with the criminal information as the
                    information alleged [appellant] concealed a
                    firearm    about    his    person   while   the
                    Commonwealth only proved that he carried a
                    firearm inside a motor vehicle?

Appellant’s brief at 4 (extraneous capitalization omitted).

        As to his first issue, appellant does not challenge the sufficiency of the

evidence to establish any of the statutory elements of the crimes of which he

was convicted.      Rather, appellant challenges only the sufficiency of the

identification evidence against him. (See appellant’s brief at 8, 12.)

        In reviewing a challenge to the sufficiency of the evidence, this court

applies the following well-established standard:



2   The opinion is mistakenly captioned as a Rule 1925(b) opinion.


                                       -4-
J. S34038/20


              We must determine whether the evidence admitted at
              trial, and all reasonable inferences drawn therefrom,
              when viewed in a light most favorable to the
              Commonwealth as verdict winner, support the
              conviction beyond a reasonable doubt. Where there
              is sufficient evidence to enable the trier of fact to find
              every element of the crime has been established
              beyond a reasonable doubt, the sufficiency of the
              evidence claim must fail.

              The evidence established at trial need not preclude
              every possibility of innocence and the fact-finder is
              free to believe all, part, or none of the evidence
              presented. It is not within the province of this Court
              to re-weigh the evidence and substitute our judgment
              for that of the fact-finder. The Commonwealth’s
              burden may be met by wholly circumstantial evidence
              and any doubt about the defendant’s guilt is to be
              resolved by the fact-finder unless the evidence is so
              weak and inconclusive that, as a matter of law, no
              probability of fact can be drawn from the combined
              circumstances.

Commonwealth v. Rodriguez, 141 A.3d 523, 525 (Pa.Super. 2016)

(citation omitted); see also Commonwealth v. Dix, 207 A.3d 383, 390

(Pa.Super. 2019), appeal denied, 217 A.3d 790 (Pa. 2019).                  “Because

evidentiary sufficiency is a matter of law, our standard of review is de novo

and our scope of review is plenary.” Commonwealth v. Brooker, 103 A.3d
325, 330 (Pa.Super. 2014) (citation omitted), appeal denied, 118 A.3d 1107

(Pa. 2015).

     As to the identification of a perpetrator:

              In addition to proving the statutory elements of the
              crimes charged beyond a reasonable doubt, the
              Commonwealth must also establish the identity of the
              defendant as the perpetrator of the crimes. Evidence
              of identification need not be positive and certain to


                                        -5-
J. S34038/20


            sustain a conviction. As our Supreme Court has
            stated any indefiniteness and uncertainty in the
            identification testimony goes to its weight. Direct
            evidence of identity is, of course, not necessary and a
            defendant may be convicted solely on circumstantial
            evidence.

Commonwealth v. Smyser, 195 A.3d 912, 915 (Pa.Super. 2018) (citations

and internal quotation marks omitted).

            Furthermore, even if the Commonwealth present[s]
            only circumstantial evidence and offer[s] no positive
            identification of [appellant], we may not weigh the
            evidence and substitute our judgment for the
            fact-finder as long as the evidence was sufficient to
            prove [a]ppellant’s guilt.

Commonwealth v. Robertson, 874 A.2d 1200, 1206 (Pa.Super. 2005)

(citation omitted), affirmed, 986 A.2d 1263 (Pa.Super. 2009), appeal

denied, 992 A.2d 888 (Pa. 2010).

      Here, we conclude that the evidence was sufficient to link appellant to

the   crimes.    Three   of   the   passengers   (“victims”)   in   the   vehicle,

Austin Burkholder, Connor Bitts, and Colin Bitts, and Pennsylvania State

Trooper Adam Heintzelman testified at trial.       The victims described the

perpetrator as a white male, in his late 20s or mid-30s, wearing a black

ball cap, t-shirt, and sunglasses, driving a silver Dodge Dakota. (Notes of

testimony, 10/1/19 at 29, 30, 42, 53, 70, 71.) He pointed a 9-millimeter

handgun, with a red laser and 3½ to 4-inch barrel, at the victims. (Id. at 28,

29, 43, 44, 103, 105.) The victims were able to give the trooper the license




                                     -6-
J. S34038/20

plate number of the vehicle, and describe the registration plate as being white

with blue lettering. (Id. at 45, 46, 70, 71.)

        Trooper Heintzelman determined it was a North Carolina registration

plate, and ran the registration through the National Crime Information Center

to determine the owner of the vehicle. (Id. at 71, 72.) The trooper received

information which led him to appellant, who was living in North Carolina at

the registered address of the vehicle. (Id. at 74.) The trooper spoke twice,

via telephone, with a man who identified himself as appellant. (Id. at 74, 91.)

The second conversation was recorded and played for the jury.3 (Id. at 79.)

Appellant admitted to the trooper that he had been involved in a road-rage

incident in Pennsylvania, but denied having a gun with him at the time. (Id.

at 75, 76, 98, 99.)        Appellant did, however, acknowledge owning a

9-millimeter handgun with a laser. (Id. at 76.)

        As to in-court identification, at trial, Burkholder was asked by the

Commonwealth if he saw the other driver in court. Burkholder replied, “Yes I

do.” (Id. at 29.) Connor Bitts testified, “I yelled gun . . . and I just kind-of

looked at him.” (Id. at 44.) In response to being asked “[w]ho is him [sic],”

he replied, “[t]he [d]efendant.”4 (Id.)




3   The conversation was not transcribed. (Id. at 79.)

4We further note that, with respect to identification of appellant, to the trial
court’s recollection, at least one of the witnesses pointed in the direction of
appellant. (Id. at 108.)


                                      -7-
J. S34038/20

      Taking the evidence in the light most favorable to the Commonwealth,

as verdict winner, there was more than sufficient evidence to support a finding

that appellant was the person who threatened the victims with a firearm.

Thus, appellant’s challenge to the sufficiency of the identification evidence

does not merit relief.

      Appellant next alleges that the trial court erred in denying his motion

for judgment of acquittal because the Commonwealth’s evidence failed to

conform to the criminal information, which charged that appellant committed

the crime of firearms not to be carried without a license, 18 Pa.C.S.A.

§ 6106(a)(1), by “carry[ing] a firearm concealed on or about his person,

except in his place of abode or fixed place of business, without a valid and

lawfully issued license under this chapter.” (Criminal information, 1/18/19 at

Count 1 (emphasis added); trial court Rule 1925(a) opinion, 3/24/19 at 4.)

Appellant asserts that the Commonwealth failed to present evidence that he

concealed a firearm on or about his person and that the jury was allowed to

convict him of a crime not charged. (Appellant’s brief at 8, 13-14.)

      Our standard of review of appellant’s claim that the court erred in

denying his motion for judgment of acquittal is as follows:

            A motion for judgment of acquittal challenges the
            sufficiency of the evidence to sustain a conviction on
            a particular charge, and is granted only in cases in
            which the Commonwealth has failed to carry its
            burden regarding that charge.




                                     -8-
J. S34038/20

Commonwealth v. Foster, 33 A.3d 632, 635 (Pa.Super. 2011). Therefore,

we apply the standard of review applicable to sufficiency of the evidence

claims. See Commonwealth v. Stahl, 175 A.3d 301, 303 (Pa.Super. 2017),

appeal denied, 189 A.3d 389 (Pa. 2018).

      Pennsylvania Rule of Criminal Procedure 560, in relevant part, provides

as follows:

              (B)   The information shall be signed by the attorney
                    for the Commonwealth and shall be valid and
                    sufficient in law if it contains:

                    (5)   a plain and concise statement of the
                          essential elements of the offense
                          substantially the same as or
                          cognate to the offense alleged in the
                          complaint;

              (C)   The information shall contain the official or
                    customary citation of the statute and section
                    thereof, or other provision of law that the
                    defendant is alleged therein to have violated;
                    but the omission of or error in such citation shall
                    not affect the validity or sufficiency of the
                    information.

              (D)   In all court cases tried on an information, the
                    issues at trial shall be defined by such
                    information.

Pa.R.Crim.P. 560 (B)(5), (C), and (D).

      Section 6106(a) of the Pennsylvania Crimes Code provides that:

              Any person who carries a firearm in any vehicle or any
              person who carries a firearm on or about his person,
              except in his place of abode or fixed place of business,
              without a valid and lawfully issued license under this
              Chapter commits a felony of the third degree.



                                       -9-
J. S34038/20

18 Pa.C.S.A. § 6106(a)(1). The criminal complaint averred that appellant “did

carry a firearm, namely, [a] small black semi[-]automatic pistol with a laser

sight, in a vehicle or concealed on or about his person . . . [without] a valid

and lawfully issued license . . .” (Criminal complaint, 7/24/18 at 2.) Although

the information cited to the correct statute, it omitted the language “any

person who carries a firearm in any vehicle . . .” 18 Pa.C.S.A. § 6106(a)(1).

Further, contrary to the trial court’s recollection, the language was omitted

from the charge to the jury. (Notes of testimony, 10/1/19 at 152; 11/26/19

at 9-10.)

      As this court noted in Commonwealth v. Goodrick, 2016 WL 2843838

(Pa.Super. May 11, 2016) (unpublished memorandum):

            It is uncontroverted that “the purpose of a criminal
            information is to notify the defendant of the charge he
            has to meet.” Commonwealth v. McIntosh, 328
Pa. Super. 255, 476 A.2d 1316, 1321 (Pa.Super.
            1984), citing Commonwealth v. Petrillo, 338 Pa.
65, 12 A.2d 317, 324 (Pa. 1940). “Although the
            information is not to be read in an overly technical
            manner, we must arrest judgment where an error in
            the information is one that could ‘mislead the
            defendant or [that] involves an element of surprise
            prejudicial to the defendant’s efforts to prepare his
            defense, or precludes the defendant from anticipating
            the prosecution’s proof, or impairs a substantial
            right.’” Id., quoting Commonwealth v. Pope, 455
Pa. 384, 317 A.2d 887, 890 (Pa. 1974).
Id. at *5 (some bolding added).         However, “a variance between the

information and the proof at trial is not fatal as long as the defendant had

adequate notice of the nature of the crime and it does not cause prejudicial



                                    - 10 -
J. S34038/20

surprise.”   Commonwealth v. Murgallis, 753 A.2d 870, 872 (Pa.Super.

2000) (citations omitted).

        Appellant argues that Section 6106(a)(1) creates two separate and

distinct crimes, carrying a firearm in a vehicle without a license, and carrying

a firearm concealed on or about one’s person without a license, and that he

“was only on notice to defend against the allegation that he concealed the

firearm on his person.” (See appellant’s brief at 13-14.) Appellant maintains

that:

             the Commonwealth affirmatively alleged misleading
             facts which put [appellant] on notice to defend against
             conduct which the Commonwealth in actuality had no
             affirmative proof of. Indeed, this is the defense tactic
             trial counsel executed when he waited for the
             appropriate time to move for a judgment of acquittal
             when the Commonwealth failed to prove the charge
             alleged.

             At trial, defense counsel clearly was aware of this lack
             of proof and established the defense strategy to wait
             until after the Commonwealth had presented all of its
             evidence and argument and make a motion for
             judgment of acquittal on [the] first and most serious
             offense. The trial court’s holding, which allowed the
             Commonwealth to meet its burden of proof by
             entering evidence of a crime not charged, prejudiced
             [appellant] by “render[ing] useless” this defensive
             strategy.
Id. at 16 (reference to record and citation omitted.)

        However, in Commonwealth v. Walker, 280 A.2d 590 (Pa.Super.

1971), this court found that:

             The offense defined by the [Uniform Firearms] Act is
             carrying a firearm without a license except in one’s


                                      - 11 -
J. S34038/20


              own place of business or abode. The essence of the
              offense is the “concealed carrying” of a weapon,
              whether it is in a vehicle or on the person. The means
              by which the gun is transported - car or person - is
              only detail to describe the method of concealment in
              which the gun is carried.[5]

              . . . . If the legislature intended to separately punish
              concealment of a gun in a vehicle or on the person in
              what was essentially the same event, it would have
              been simple to make this desire explicit.
Id. at 591-592. Furthermore, “[t]he statute does not enumerate any

differences between an individual who is concealing a firearm on his person

and one who is carrying a firearm in his vehicle. Commonwealth v. Mason,

130 A.3d 148, 153 (Pa.Super. 2015), appeal denied, 138 A.3d 3 (Pa. 2016),

overruled on other grounds by Commonwealth v. Hicks, 208 A.3d 916

(Pa. 2019).

        Here, the criminal complaint clearly apprised appellant he was charged

with carrying a firearm without a license; and the language included both

concealing a firearm on one’s person or in a vehicle.            Even assuming,

arguendo, that the information was deemed defective, appellant has not




5   The version of the statute at issue in Walker provided that

              “[n]o person shall carry a firearm in any vehicle or
              concealed on or about his person, except in his place
              of abode or fixed place of business, without a license
              therefor as hereinafter provided.” Act of June 24,
              1939, P.L. 872, § 628(e), 18 P.S. § 4628(e), as
              amended.

Walker, 280 A.2d at 591 n.1.


                                       - 12 -
J. S34038/20

established prejudice.   Contrary to his alleged trial strategy, as set forth

above, appellant’s defense was that he did not have a gun on his person or in

his car.   Not only did he relate this to Trooper Heintzelman, but at trial,

appellant called Steven Kempf, a North Carolina resident, to testify that in July

of 2018, appellant left two handguns in Kempf’s possession when he went out

of town.    (Notes of testimony, 10/1/19 at 113-127.)        Whether appellant

concealed a firearm on his person or in his vehicle was irrelevant to appellant’s

defense. Thus, appellant has failed to establish that he was prejudiced as a

result of the omission in the information.

      We note that the trial court also concluded as follows:

            [G]iven the testimony, the jury could infer from the
            testimony that [appellant] was carrying the handgun
            concealed on or about his person.           The victims
            testified that they initially did not see a handgun but
            when they looked again they saw the [appellant]
            pointing a handgun at them. It was the verbal
            exchange, the exchanges of middle fingers and then
            the handgun. Obviously the handgun was not open at
            the time of the incident and was clearly inside
            [appellant]’s vehicle.

            The jury could have concluded based on the testimony
            that the handgun was concealed on [appellant]. In
            addition, the [trial] court does not find that leaving
            the verbiage out of the information was sufficient to
            warrant a judgement of acquittal given that the
            Commonwealth had cited the correct subsection of the
            statute and considering the totality of the
            circumstances regarding the affidavit of probable
            cause filed by the police. It was clear throughout the
            proceedings that [appellant] was on notice of exactly
            what he was charged with and what he had to defend.




                                     - 13 -
J. S34038/20

Trial court Rule 1925(a) opinion, 3/24/20 at 5 (extraneous capitalization

omitted; spelling of “handgun” corrected).

      Recently, our supreme court held “that one ‘carries a firearm concealed

on or about his person’ pursuant to Section 6106 when, viewed in the totality

of the circumstances, he or she carries the firearm in such a manner as to

hide the firearm from ordinary observation; absolute invisibility to others is

not required.” Commonwealth v. Montgomery,                 A.3d     , 2020 WL
4139731 at *10 (Pa. July 21, 2020). “[I]t is for the finder of fact to determine

whether the evidence presented constitutes concealment for purposes of

Section 6106.” Id. at *11. Montgomery interpreted “the phrase ‘concealed

on or about his person’ in accordance with that phrase’s plain meaning and

common usage, taking into account the context in which the General Assembly

employed the phrase, and defining the terms to denote ‘hiding the firearm

from ordinary observation.’” Id. at *10 n.14.

      Instantly, both Austin Burkholder and Connor Bitts testified that

appellant had his left hand on the steering wheel and was holding the gun

inside the vehicle in his right hand. (Notes of testimony, 10/1/19 at 29, 42,

48.) Burkholder specifically testified that “[t]he gun was tucked inside the

window so that nobody driving by was able to see the gun pointing out the

window.” (Id. at 29.) Taking the evidence in the light most favorable to the

Commonwealth, as verdict winner, there was sufficient evidence for the jury

to convict appellant of carrying a concealed firearm without a license. Thus,



                                     - 14 -
J. S34038/20

the trial court did not err in denying appellant’s motion for judgment of

acquittal.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/2/2020




                                  - 15 -